DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3 December 2021 has been entered.

RESPONSE TO AMENDMENT
Claims 1-20 are pending in the application.
Amendments to the claim 1, filed on 3 December 2021, have been entered in the above-identified application.

Answers to Applicants' Arguments
Applicants' arguments in the response filed 3 December 2021, regarding the 35 U.S.C. §102 and §103 rejections made of record, have been fully considered and are 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Steven B. Chang on 9 March 2022.
The application has been amended as follows: 
Please replace claim 1 in its entirety as re-written below.

Claim 1. (Currently Amended)  A structure comprising: 
a first portion including a first front surface and a first rear surface that faces opposite to the first front surface; 
a second portion including a second front surface that faces opposite to the first front surface, and a second rear surface that faces opposite to the second front surface; 
a support portion that supports the first portion and the second portion; 
a first film formed on the first front surface; 
a second film formed on the first rear surface; and 
a third film formed on at least a part of a surface of the support portion, wherein 

a thermal emissivity of the first film is higher than thermal emissivities of the second film and the third film,
the part of the support portion on which the third film is formed does not include any heat shielding member between the third film and the part of the support portion, and 
no heat shielding member is arranged between the first film and the first portion and between the second film and the first portion


Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
With regards to the closest prior art of record Murahashi et al. (JP 2006-177136 A):  The indicated prior art, while providing for --a structure--; does not provide any disclosure or teachings for a person to have made --the part of the support portion on which the third film is formed does not include any heat shielding member between the third film and the part of the support portion, and no heat shielding member is arranged between the first film and the first portion and between the second film and the first portion--.  (In the instant case, the allowable subject matter pertains to the exclusion .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Donald M. Flores, Jr. whose telephone number is (571) 270-1466.  The examiner can normally be reached 7:30 to 17:00 M-F; Alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M.F./
Donald M. Flores, Jr.Examiner, Art Unit 1781                                                                                                                                                                                                        

/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781